 262DECISIONS OF NATIONAL LABOR RELATIONS BOARDTaylor-Rose ManufacturingCorp.and Suffolk CountyDistrict Council of Carpenters,United Brotherhoodof Carpenters and Joiners of America,AFL-CIO.Case 29-CA-2929August 6, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn January 30, 1973, Administrative Law JudgePhil Saunders issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the General Counsel fileda brief in support of the Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified herein.The Administrative Law Judge found that the Re-spondent violated Section 8(a)(1) of the Act whenTaylor, its president, left his office and went outsidethe building to try to listen to what was being saidbetween Respondent's employees and a stranger-admittedly suspected by Taylor of being a "labor or-ganizer," and who indeed was a business agent of theUnion-while the employees and the stranger wereconversing in Respondent's parking lot. Taylor testi-fied that his purpose in attempting to monitor theirconversation was to ascertain the identity of the per-son talking to his employees.Chairman Miller and Member Jenkins agree withthe Administrative Law Judge's finding of a violationconcerning this incident, but Member Kennedy doesnot.Member Kennedy would not find that Respon-dent engaged in unlawful surveillance merely becauseTaylor sought, as described above, to determine if theperson on Respondent's premises was a union organ-izer.Chairman Miller and Member Jenkins cannot ac-cept their colleague's view of this incident for thefollowing reasons. Taylor's effort to confirm his suspi-cion that the unidentified man was a union organizerwas frustrated by the employees and their companionceasing to speak to each other as soon as they ob-served him standing nearby, and until after he reen-tered the plant. Despite being thwarted in his attemptby their silence, and notwithstanding his pressing con-cern about the identity of the stranger, Taylor did notthen try a different approach to ascertain who he was,although surely it must have crossed Taylor's mindthat by simply going up to him and asking him toidentify himself his interest in this regard could havebeen satisfied.' Consequently, Taylor went back intothe plant without knowing any more about thestranger's identity than he knew before engaging inhis unsuccessful attempt at eavesdropping (althoughthe fact that his employees lapsed into silence at sightof him must have furthered his suspicion that a unionorganizer was in their midst). In the majority's view,Taylor's failure to follow through and take more di-rect steps to find out who the stranger was belied hisostensible purpose for engaging in the unusual proce-dure to which he resorted to learn that fact, and pointsup the specious nature of Respondent's proffered ex-planation. They conclude, therefore, that Taylor real-lyhad no doubt that the stranger was a unionorganizer, and that the real reason for his conduct wasto overhear what was being said between the employ-ees and the union organizer.In any event, Chairman Miller and Member Jen-kins find that whatever purpose Taylor may claim tohave had in eavesdropping on the conversations ofRespondent's employees with the union representa-tive, his tactics required that he listen in on and ob-serve their union activities, and, therefore, his conductclearly was unlawful, whether viewed in the circum-stances here as outright surveillance of such activities,or creating the impression of surveillance of same.Accordingly, Chairman Miller and Members Jen-kins, unlike Member Kennedy, would affirm the find-ing of the Administrative Law Judge regarding thisparticular incident.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modifiedherein, and hereby orders that Respondent, Taylor-Rose Manufacturing Corp., Deer Park, New York, itsofficers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order, as somodified.1.Delete paragraph 1(d) of the AdministrativeLaw Judge's recommended Order and substitute thefollowing:"(d)Refusing to bargain with Suffolk County Dis-trictCouncil of Carpenters, United Brotherhood of1There is no evidence in the record, nor is it contended, that Taylor wasconcerned about trespass on Respondent's property by the suspected organ-izer205 NLRB No. 42 TAYLOR ROSE MANUFACTURING CORP.Carpenters and Joiners of America, AFL-CIO, as theexclusive representative of the employees in the fol-lowing unit:All production and maintenance employees em-ployed by Respondent at its Deer Park, NewYork, place of business, excluding office clericalemployees, professional employees, guards andsupervisors as defined in the Act."2.Substitute the attached notice for the Adminis-trative Law Judge's notice.MEMBER KENNEDY, concurring in part and dissentingin part:Ido not agree with my colleagues that Respondentengaged in unlawful surveillance in violation of Sec-tion 8(a)(1) of the Act when Respondent's president,Taylor, left his office and went outside Respondent'sbuilding to determine whether the person onRespondent's premises was a union organizer.The union organizer, Powers, came to Re-spondent's plant for the first time on June 15, 1972,in preparation for starting a union organizing cam-paign among Respondent's employees. While Powerswas speaking to employees in Respondent's parkinglot,Respondent's president was told by an employeethat a union man was outside. Taylor then went out-side the building. Taylor testified:Ihad a suspicion that this might have beena labor organizer, and that if I would go outside,Imightascertainwhether he was or not, but hestopped talking for the whole period of time thatIwas outside, and I went back in.At most, Taylor wasoutside 2 minutes and made noattempt to hide or conceal himself from the plain viewof Powers or the employees.Inmy opinion,Taylor's spontaneous reaction tothe first visit of the union organizer to Respondent'spremises was not unlawful.Taylor's purpose in goingoutside was not to spy on his employees,but, instead,to ascertain whether the stranger was,in fact,a unionorganizer.If a union seeksto carry onits organizing activitiesby having a nonemployee organizer come on anemployer'spremises to talk to employees, I cannotaccept the conclusion that the employer engages inunlawful surveillance if the employer seeks to ascer-tain who is on its own premises.2In similar circumstances,the Board has not foundunlawful surveillance when a supervisor has stood ina plant doorway or looked out of a window and ob-served union organizing activities taking place justoutside the plant.'263The Administrative Law Judge also found that Re-spondent engaged in surveillance or created the im-pression of surveillance of employees' union activitieswhen Respondent's president asked a supervisor,Sherman, to keep his ears open and let Taylor knowwhat was going on. Because specific exceptions werenot taken to this finding, I adopt itpro forma.2The SupremeCourt inN LR B v Babcock&Wilcox Company,351 U S105, 112 (1956),held "It is our judgment, however,that an employer mayvalidly post his property against nonemployee distribution of union literatureif reasonable efforts by the union through other vmlable channels of com-munication will enable it to reach the employees with its message and if theemployer's notice or order does not discriminate against the union by allow-ing other distribution "Acacio Guerra,Individually,Columbia Casuals,Inc,180 NLRB 741, Du-mas, Inc,d/b/a SterlingMfgCo,169 NLRB 892, in.1,where the Boardspecifically rejected the Trial Examiner's finding of unlawful surveillance at896-897,Borden Cabinet Corporation,148 NLRB 996, 1001, where the Boardadopted the conclusion of the Trial Examiner in not finding a violation ofSec 8(a)(1)The Trial Examiner stated "Finally,there is nothing wrong inthe conduct of Supervisors Fromme and Maudlin in observing Carol Rockeypassing out union cards on Respondent's parking lot This is so because anemployer may notice and look at what is taking place on his property regard-less of what prompted him to look"R & JUnderwear Co, Inc,101 NLRB299, In 2,303,H & H ManufacturingCompany,Inc,87 NLRB 1373, 1388-89APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL offer Paul Grady, Robert Rebholz,and Jack Lubowsky their former jobs or, if suchjobs no longer exist, substantially equivalent po-sitions,without prejudice to their seniority orother rights and privileges, and we will pay themfor any loss of pay they may have suffered byreason of our discrimination against them togeth-er with interest thereon at 6 percent per annum.WE WILL bargain, upon request, with SuffolkCounty District Council of Carpenters, UnitedBrotherhood of Carpenters and Joiners of Amer-ica,AFL-CIO, as the exclusive representative ofthe employees in the appropriate unit describedbelow, with respect to wages, hours of employ-ment, and other conditions of employment and,if an understanding is reached, we will embodysuch understanding in a signed agreement. Theappropriate unit is:All production and maintenance employeesemployed by us at our Deer Park, New York,place of business, excluding office clerical em-ployees, professional employees, guards andsupervisors as defined in the Act. 264DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT threaten employees with dis-charge because of their union activity, nor threat-en to close and move the plant.WE WILL NOT threaten to lower wages becauseof union activity.WE WILL NOT interrogate employees to find outwho and how many signed union cards.WE WILL NOT interrogate employees as to theirreasons for supporting the Union.WE WILL NOT put union activities of our em-ployees under surveillance, nor create the impres-sion of surveillance.WE WILL NOT refuse to bargain collectively withthe Union as the exclusive representative of theemployees in the bargaining unit described here-in.WE WILL NOT discharge or otherwise discrimi-nate in regard to the hire and tenure of employ-ment or any term or condition of employment ofour employees because of their membership inand activities on behalf of the Union herein or ofany other labor organization of their choice.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their right to self-organization, toform, join, or assist labor organizations, includ-ing the Union herein, to bargain collectivelythrough a bargaining agent chosen by our em-ployees, to engage in concerted activities for thepurposes of collective bargaining or other mutualaid or protection, or to refrain from any suchactivities.TAYLOR-ROSEMANUFAC-TURING CORP(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, 16 Court Street, Fourth Floor, Brook-lyn,New York 11241, Telephone 212-596-3535.DECISIONSTATEMENT OF THE CASEPHIL SAUNDERS, Administrative Judge: Based on a chargefiled on June 26, 1972,1 bySuffolk County District Councilof Carpenters United Brotherhood of Carpenters and Join-ers of America,AFL-CIO,herein called the Union, a com-plaint against Taylor-Rose ManufacturingCorp.,herein theCompany or Respondent,was issuedon July31 allegingviolations of Section 8(a)(1)(3) and (5) of the National La-bor Relations Act, as amended.Respondent filed an answerto the complaint denying it had engaged in the allegedunfair labor practices.A hearing in this proceeding was heldbefore me,and both the General Counsel and Respondentfiled briefs.Upon the entire record in this case,and from my observa-tion of the witnesses and their demeanor,Imake the follow-ing:2FINDINGS OF FACTITHE BUSINESS OF RESPONDENTRespondent has maintained its principal office and placeof business at 1365 Marconi Boulevard, in the City of Co-piague, State of New York,' where it is engaged in themanufacture, sale, and distribution of wood decorativeproducts and related products. During the year, which pen-od is representative of its annual operations generally, Re-spondent manufactured, sold, and distributed at its place ofbusiness products valued in excess of $50,000, of whichproducts valued in excess of $50,000 were shipped from saidplace of business in interstate commerce directly to Statesof the United States other than the State in which it islocated.The Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.IITHE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within themeaning ofSection 2(5) of the Act.IIITHE UNFAIR LABOR PRACTICESThe complaint alleges that during various dates in June,the Respondent unlawfully interrogated and threatened dis-charges of employees and other reprisals because of theirunion activity, that Respondent warned and directed itsemployees to refrain from becoming or remaining membersof the Union, and that Respondent kept under surveillance,and created the impression of keeping under surveillance,the meeting places and activities of the Union. It is alsoalleged that on about June 21 the Respondent discriminato-rily laid off its employees Paul Brady, Robert Rebholz, andJack Lubowsky, and there is the further allegation that sinceJune 22 the Respondent has refused to bargain with theUnion. The allegations sufficiently outline and point up themain issues in this case.All dates are 1972 unless specifically stated otherwisezAll credibilityresolutionsmade herein are based on a composite evalua-tion ofthe demeanor of the witnessesand the probabilities of the evidenceas a whole3The present address of Respondent is 91 North Industry Court, DearPark, New York TAYLOR ROSE MANUFACTURING CORP.On or about June 15 the Union's business representative,John Powers, went to the Respondent's plant and talkedwith employees about their working conditions and, as aresult of these contacts, arrangements were made for aunion meeting that same evening. The three alleged discri-minatees involved herein attended this meeting on June 15along with fellow employees Anthony Monza and ArnoVesik. On June 20 and on June 21, Powers held two addi-tional union meetings and at both of these meetings employ-ees Lubowsky, Grady, and Rebholz were present along withother employees. A demand for recognition was made byPowers on June 22.At the first meeting on June 15, Powers discussed someof the benefits of having a union and then distributed au-thorization cards and asked those attending to secure signa-tures on them. In between the first and second unionmeetings the three alleged discriminatees talked with otheremployees in the plant about the Union's organizationalefforts and informed them of the next meeting on June 20and urged them to attend. At this second meeting on June20 numerous authorization cards were signed and I willdetail other events in relation thereto later on.On about June 15 the Respondent's president, NathanTaylor, admitted seeing Business Agent Powers talking tohis employees on the plant premises and said that he had "asuspicion" that Powers was a labor organizer. On this occa-sion Taylor also ventured outside in an attempt to ascertainfurther details in what was going on and to overhear whatwas being discussed but was recognized, and about this timehe also asked Foreman Joe Sherman, admittedly a supervi-sor, and employee Brian Bordt, to keep their "ear open" andto let him know what was happening.4 On the morning ofJune 16, Taylor was told of the union meeting of the previ-ous evening, and after being advised as to some of thepromises Powers had made, Taylor inquired as to who waspresent at this meeting on June 15, and admittedly Bordtthen told him that Jack Lubowsky and Paul Grady were twoof the employees who had attended.On Monday morning, June 19, Taylor individually calledLubowsky, Grady, and Rebholz into his office for discus-sions about the Union. Taylor testified that as he talked toeach one he first mentioned a "fairy tale" about a man with"a dream" who set out to save everyone, then mentioned toeach about the appealing promises always made by labororganizers,mentioned increased costs and lower startingsalaries as a result, said that a strike would be the onlyrecourse if the employees lost benefits, and how in the finalanalysis, only he, Taylor, could grant any of the benefits.The credited testimony of the three discriminatees revealsthat at the conclusion of their individual conversation withTaylor, he told them that the Company could not operatewith a union and he would "close up" or "lock the doors"and move to Chicago. This same threat was also made toemployee Ken Triper. Taylor admittedly asked Rebholzwhy he thought a union was necessary, and also inquired ofemployees Joe Stokes and Don Whalen if they had signeda union card. Taylor said he did not ask Lubowsky, Grady,and Rebholz if they had signed cards because "there was no4 Brian Bordthad previously been a supervisor with the Company.265need to," and obviously Taylor knew full well that they haddone so, as aforestated.5On June 22, following the three discharges here in ques-tion and after the Union's demand for recognition, Taylorheld a group meeting in the plant lunchroom with his em-ployees and the credited testimony of employees Stokes,Whalen, and Monza reveals that after Taylor informedthem of his contact with the Union; he then proceeded totake a hand count of how many employees had signed unioncards, asked several employees why they had signed theircards, and also threatened to lower wages if the Unionorganized the plant.The Respondent argues that "whatever" took place be-tween June 15 and June 22 was for only a short duration,that during this period Respondent did not have advice ofcounsel, and maintains that with Taylor's assurances of noretaliations or punishments, coupled with free speech provi-sions, and in consideration of all these factors and othercircumstances, there is lacking an "atmosphere" of anycoercion or intimidation on the part of the Respondent.It is well settled by the Board and courts that, in de-termining whether an employer's conduct amounts to inter-ference, restraint, or coercion within the meaning of Section8(a)(1), the test is not the employer's intent or motive, butwhether the conduct is reasonably calculated, or tends, tointerfere with the free exercise of the rights guaranteed bythe Act. If the setting, the conditions, the methods, or otherprobative context can be appraised, in reasonable probabili-ty, as having the effect of restraining or coercing the em-ployees in the exercise of such rights, then his activity on thepart of the employer is violative of this section of the Act.N. L.R.B. v. Protein Blenders, Inc.,215 F.2d 749, 750 (C.A.9). This is especially true in the insecure organizational peri-od, as here, where an employer can make some seeminglyinnocent question or remark to suggest his displeasure withemployees who support the Union. The foregoing instancesthat have been credibly attributed to the Company includeunlawful interrogations to ascertain which employees andhow many had signed authorization cards, interrogationsinto why employees were supporting the Union, threats tolower wages, threatening employees with discharge by clos-ing the plant and moving its location, and keeping unionactivities of employees under surveillance and creating theimpression of surveillance. This conduct on the part of Re-spondent clearly constitutes violations of Section 8(a)(1) ofthe Act, and I so find.The Respondent contends that the layoffs of Grady, Lu-bowsky, and Rebholz were attributable to business condi-tions. Taylor testified that since late January he had beenunder repeated instructions from Russ Stonier in Chicagoto reduce his work force from 99 to 30 employees. Tayloralso said that by the end of March his books showed a lossof $25,000, and he had to reduce the number of employees.He said the people on the night shift in the plant (about 20employees) were laid off around the middle of May, and by5Between June 15 and June 20, Taylor also had numerous union conversa-tions with his other employees,sometimesalone and sometimes with two orthree together, and admitted these talks were very similar to the ones he hadon June 19 with the three alleged discriminatees6It appears that Stonier has a relatedbusinessinChicago, but moreimportant owned a majority of stock in the Respondent 266DECISIONSOF NATIONALLABOR RELATIONS BOARDthis time he had also started reducing employees on the dayshift.Taylorexplained that the summer months are consid-ered seasonal slow periods in his business and that each yearhe has layoffs during these months.Paul Grady started working for the Respondent in De-cember 1971, and was initially employed as a router in thelettering department and later as a spray painter in theshelving department. On June 20, Taylor told Grady he hadjust received a call from Chicago (Stonier) and had to layhim off because of a slowdown in business.Gradytestifiedthat on prior occasions he had been taken off his job be-cause of a slowdown in work, but said that as of June 20 hehad sufficient back orders to last him the rest of the week,and that when work was slow in one area of the plant it wascustomary to transfer employees to another department.Grady was never told by Taylor or Foreman Sherman thathe was not performing his work properly. Grady mentioneda mid-June conversation with management wherein Taylorsuggested that he go on an incentive program.Grady saidthat under these arrangements he expected to make moremoney thanby his hourly pay.Taylor testified that Grady had been a candidate fordismissal for quite some time,and said that a few days priorto June 20, Grady had been working in the warehouse ratherthan in the spray booth and when he went to the warehouseto try to find Grady, Joe Commando told him that Gradywas "slower than molasses." There were 12 people in theshelving department, but Taylor said he only needed 9 em-ployees, and testified that Grady had built up a record of"being no good" and was absent all of the time. Taylor alsotestified that in mid-June Grady had asked him for a payraise, and it was then he contemplated putting Grady on anincentive program as he did not want to "chase around"looking for him all the time,and his earnings would then bebased on what he actually did.Robert Rebholz started working for the Company inabout November 1971, and his main duties were unloadingand stacking lumber and operating a pull saw.Rebholztestified that on June 20, Taylor told him that there were"things" going on around the plant and while "nothingpersonal"was intended,and even though Rebholz was oneof his "best workers," he was going to have to let him go.Rebholz said that at the time of his discharge his work loadwas "very heavy" and he had been constantly busy withoutany noticeable let ups, and that management had neverpreviously mentioned anything about layoff. Rebholz re-called that in early June, or thereabouts, he had been as-signed to a duster machine, a process that cleans soot fromboards, and said that while working on the duster he be-came ill and informed his supervisor he would have to leave.Rebholz said he then stayed off work from 3 days to a week,and upon his return talked to Taylor about his difficultiesworking with the duster machine, and testified that Taylorthought he had quit at the time he unexpectedly left, but hewas then rehired.Taylor admitted having a rather extensive union conver-sation with Rebholz on June 19, and said that he was an-noyed with Rebholz for prejudging many situations andespecially his concern for the large turnover of employeesand suggested to Rebholz that he look into matters "moredeeply," and this advice included looking into the Unionbefore going any further. Taylor further testified that Re-bholz then told him he could not make enough money forthe Company and, therefore, he would be leaving in a fewweeks. Taylor admitted he had no complaints whatsoeverwith the work Rebholz was doing, but testified that he basedhis decision to terminate him on the fact that Rebholz hadtold him the day before he was only going to be around foranother 2 weeks. Rebholz flatly denied telling Taylor thathe had anotherjob or that in a few weeks he would be gone.Jack Lubowsky started his employment with the Compa-ny in late 1971, and does general factory work but at thetime of his termination he was working in the spray booth.He testified that on the morning of June 20, Taylor told himhe also would be put on piecework or the incentive plansimilar toGrady. Later the same day Lubowskywas givena pink slip notifying him of his discharge due to a slowdownin business. Lubowsky then reminded Taylor that duringtheirmorning conversation Taylor had told him the planthad enough work to last for "quite a while." Taylor replied,"There's been a change in plans." Lubowsky testified thatin the week prior to his termination there had been slowdays at the start of the week, but said that by Thursday hehad a "whole bunch of work" to get out. According toLubowsky there were also about seven employees retainedby the Company who had less seniority than he.Taylor stated that Lubowsky was fired for a number ofreasonsand mentioned the feeling he had that Lubowskywas padding his work to inflate the incentive program, saidthat two other people were better qualified to run the spraydepartment, and detailed incidents when Lubowsky hadbeen assigned to the duster machine but then left withoutnotifying anyone.Taylor explained that on a number of occasions the Com-pany has recalled employees who were previously dis-charged, and said that Rebholz and Lubowskywere goingto be recalled but he had received an inquiry from anotheremployer asking for recommendations on them, and afterhe gave "very good" recommendations to both Rebholz andLubowsky they "obviously" were employed and, therefore,he was unable to call them back.By this record there is no doubt whatsoever that the Com-pany had specific knowledge of union activity prior to thethree discharges here in question. In fact, Taylor openlyadmits that he knew each one of the alleged discriminateeshad been to the first union meeting, and that he had thisinformation by the time he called them individually into hisoffice on June 19.From initial aspects in this case, the Respondent hasshown some economic justifications and reasons for thereduction in the number of employees during the first halfof 1972, and, in fact, this record reveals a gradual reductionin the working complement of 99 employees in February, toabout 38 people 4 months later. However, a sizable drop inthe number of employees resulted from the layoff of thenight crew in May, and normal attrition was also a consider-able factor in the reduction of employees. In fact, the dropin employment appears to relate directly to the above cir-cumstances, and accomplished with very few discharges, ifany at all, other than the three discharges here in question.In making my final conclusions it should be noted initial-ly that at the time of their terminations all three of the TAYLOR ROSE MANUFACTURING CORP.employees involved herein were quite busy in the immediatejobs they were performing, as aforestated, and it is furthernoted that in the past management had also transferrednumerous employees to otherjobs when one particular taskor department was temporarily out of work. Moreover, evenacknowledging that Taylor had received instructions to cutdown to 30 employees because of financial losses, he, never-theless, chose to layoff or terminate the three discriminateeson June 20, the very day of the second union meeting anddespite Taylor's own statements that the need for the layoffshad been in existence for several months prior thereto. Infurther attempts to justify these discharges there is somesprinkling of testimony by Taylor that his operations wereseasonal and layoffs normally occurred during the summermonths. However, this contention becomes quite obscureand confusing when considering the Respondent's turnoverrate from December 1971 to June 1972 was approximately284 employees, and admittedly very few recalls were evermade. Furthermore, Taylor finally admitted that his em-ployment figures for the summers of 1970 and 1971 did notdrop. From the evidence in this record, I do not believe theRespondent's operations can be successfully classified asseasonal.Although Taylor testified as to Grady's shortcomings andhis discussions with Foreman Sherman about them, Gradyhimself was never told by anyone that he was not perform-ing his work properly, and on cross-examination Tayloradmits he never spoke to Grady about his work. Taylor fullyrecognized that Rebholz was a good worker, and from myobservations of the demeanor of the witnesses and for otherreasons noted herein, I do not credit Taylor's testimony tothe effect that Rebholz told him he was leaving in a fewweeks to take another job. Lubowsky had been told on themorning of his termination that the plant had quite a littlework to do, yet he to was dismissed a few hours later be-cause of a slowdown in business.'As pointed out, early in the morning of the first workdayfollowing the June 15 evening union meeting, Taylor indi-vidually called into his office the three discriminatees whomhe knew attended the meeting. In each of the three confer-ences with them Taylor let it be known that he would notaccept a union unless it was his own "sweetheart union,"and tried to persuade them that the Union was interestedmerely in itself, and only he could decide what benefits theemployees should have. However, the discriminatees re-mained steadfast in their support for the Union, and thisfact became even more obvious when Taylor learned thatthe discriminatees had attended the afternoon union meet-ing on June 20, and had continued in their efforts to solicitsupport for the Union. Within a few hours of that secondunion meeting Taylor terminated the three employees.For the above reasons, coupled with the suddenabruptness and unusual timing of Respondent's action,7 Both Grady and Lubowsky were given pink slips by the Company statingthat the reason for their termination was "slowdown in business," but appar-ently no other termination slips have ever specified such a reason Taylorventured the explanation that this reason was given to Grady and Lubowskybecause he did not want any further conversation or a "floor debate" withthem267along with continually shifting and different reasons for theterminations, as readily apparent herein, I find that by dis-charging Paul Grady, Robert Rebholz, and Jack Lubowskyon June 20, 1972, Respondent discriminated against thembecause of their union activities in violation of Section8(a)(3) and (1) of the Act.Turning now to the 8(a)(5) allegation in the complaint.The unit is described as follows: all production and mainte-nance employees of Respondent, exclusive of office clericalemployees, guards, and all supervisors as defined in the Act.The parties stipulated that the complement of employeesin this unit on about June 22 consisted of 34 employees, notincluding the three discriminatees. The parties also stipulat-ed that authorization cards were signed by 13 unit employ-ees on the dates indicated thereon. Ten of these cardsindicate dates of either June 18, June 20, or June 21, whilethe three remaining cards are undated. However, the testi-mony reveals, and it is not disputed, that these latter threecards were signed by unit employees Gerard Wietz, ArnoVesik, and David Pike and were collected between June 20and June 21. There is further undisputed testimony that anadditional seven authorization cards were signed by unitemployees on June 20 and/or June 21, and three of thesecards were signed by the alleged discriminatees prior totheir discharge. Thus, as of about June 21, 20 unit employ-ees of Respondent, a majority of the alleged total unit of 37(34 plus the 3 alleged discriminatees), had designated theUnion to be their collective-bargaining representative. Theparties further stipulated that the Union made a demand forrecognition in the appropraite unit on about June 22.As pointed out, Respondent's contention and argumentthat due to seasonal operation its actual employee comple-ment on the demand date was between 40 and 50 employeessimply is not supported by this record. Summarized, thereis no evidence whatsoever that on the demand date some 13to 23 additional employees were in the unit as seasonalemployees, nor does the stipulation between the parties, aspreviously mentioned herein, reflect any seasonal employ-ees.'The Respondent agreed that on June 22 there wereonly 34 employees performing production and maintenancework, and the only additions thereto are the three discrimi-natees involved herein.The General Counsel submits that an appropriate remedyin the instant case is a bargaining order pursuant to theSupreme Court's directive inGissel Packing Co., Inc.,395U.S. 575 (1969). The facts in this case show that about assoon as the Union began to organize the plant, the Respon-dent began to undermine their organizational efforts. Tay-lor held separate meetings with the discriminatees and withmost of the other unit employees, and in such conversationsinterrogated and threatened discharges by closing and mov-ing of the plant. At a group meeting on June 22 he againconducted intensive interrogations and made other threats,as previously noted herein, and in between June 15 and 22engaged in the surveillance of union activities coupled withthree discriminatory discharges on June 21, all such inci-dents and events detailed earlier herein. Taylor testifiedthat, when Union Representative Powers made the demandfor recognition on June 22, he told Powers he would like to8See G C Exh 22 268DECISIONS OF NATIONAL LABOR RELATIONS BOARDhave an election and said that the Respondent has neverobjected to an election? Since the unfair labor practicesreferred to herein were obviously directed at underminingthe strength of the Union and impeding the election process.Ibelieve that the possibility of ensuring a fair election isslightbecause of the lingering coercive effect of theRespondent's unfair labor practices, and I therefore findthat the employees' majority designation of the Union asexpressed in their authorization cards provides a more relia-ble measure of the employees' true desires than would beprovided by an election, and in accordance therewith, Ishall recommend that Respondent bargain upon requestwith the Union.1°IVTHE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with Respondent's opera-tions described in section I, above, have a close, intimate,and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.V THE REMEDYIthaving been found that the Respondent committedcertain unfairlabor practices, it must be ordered to ceaseand desist from further such conduct and to take certainremedial action designed to effectuate the policies of theAct. The Respondent unlawfully refused to bargain with theUnion on demand; accordingly, it must be ordered to bar-gain with the Union in the unit found appropriate, upondemand, and in the event an agreement is reached to em-body such understanding in a signedagreement. It havingbeen found that the Respondent unlawfully discriminatedagainst three employees by discharging them it must beordered to make them whole for any loss of earnings theymay have suffered in consequence of the unlawful discrimi-nationand to offer them reinstatement." The unfair laborpractices committed were so extensive in scope that theremedial injunction must be against further commission ofany kind of unfair labor practices.CONCLUSIONS OF LAW1.Respondent is an employer whose operations affectcommerce within the meaning of Section 2(6) and (7) of the9At the time Powers confronted Taylor on June 22 and demanded recogni-tion, he told him the Union had 20 authorization cards and that he repre-sented a majority of the production and maintenance employees Powers alsooffered to show Taylor the cards, but Taylor told him he did not have enoughcards and he wanted an election Powers testified that since theCompanyhad already terminated three employees on the day before, he was "notabout" to hold an election10While some of Respondent's wrongful conduct preceded the Union'sdemand, the Board has held that even where unfair labor practices occurprior to the demand, if such unfair labor practices tended to undermine"majority strength and impede the election process," a bargaining order iswarrantedMerrittMotor Company,181NLRB 109911F W Woolworth Company,90 NLRB 289 andIsis Plumbing & HeatingCo, Inc, 138 NLRB 716Act.2.The Union is a labor organization within the meaningof Section 2(5) of the Act.3.All production and maintenance employeesexclusiveof office clerical employees, professional employees, guards,and all supervisors as defined in the Act constitute a unitappropriate for the purposes of collective bargaining.4.The Union was on June 21, 1972, and has been at alltimesthereafter the exclusive collective-bargaining repre-sentative of the Respondent's employees in an appropriateunit.5.By refusing to bargain in good faith with the above-named labor organization the Respondent has engaged inand is engaging in unfair labor practices within themeaningof Section 8(a)(5) of the Act.6.By discharging employees Paul Grady, Robert Reb-holz, and Jack Lubowsky the Respondent has engaged inunfair labor practices as defined in Section 8(a)(3) of theAct.7.By surveillance, threats, and interrogations the Re-spondent has interfered with, restrained, and coerced itsemployees in theexerciseof the rights guaranteed them inviolation of Section 8(a)(1) of the Act.8The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theActUpon the basis of the foregoing findings of fact and con-clusions of law and upon the entire record in this case, andpursuant to Section 10(c) of the Act, I hereby issue thefollowing recommended:ORDER 12Taylor-Rose Manufacturing, Co., its officers, agents, suc-cessors, and assigns, shall-1.Cease and desist from:(a) Interrogating employees to find out who and howmany of them signed authorization cards, and why theyweresupporting the Union.(b)Threatening employees with lower wages, and threat-ening discharges by closing and moving the plant becauseof their union activities(c)Creating the impression of surveillance and the sur-veillance of union activities.(d)Refusing to bargain collectively with the Union as theexclusive representative of all employees in the bargainingunit.(e)Discharging its employees or otherwise discriminat-ing against them in their employment because of their unionactivities.(f) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their right to self-organization, to form, loin, or assist labor organizations,including the above-named organization, to bargain collec-tively through representatives of their own choosing, to en-12 In the event no exceptions are filed as provided by Section 102 46 of theRules and Regulations of the National Labor Relations Board, the finding,conclusions, and recommended Order herein shall, as provided in Section102 48 of the Rules and Regulations, be adopted by the Board and becomeitsfindings, conclusions, and Order and all objections thereto shall bedeemed waivedfor all purposes TAYLOR ROSE MANUFACTURING CORP.gage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection,or to refrainfrom any or all such activities.2.Take the following affirmative action which I find willeffectuate the policies of the Act:(a)Upon request,bargain collectively with the Union asthe exclusive bargaining representative of all employees inthe appropriate unit described above, with respect to ratesof pay, wages, hours of employment,and other terms andconditions of employment,and if an understanding isreached embody such understanding in a signed agreement.(b)Offer Paul Grady, Robert Rebholz,and Jack Lubow-sky immediate and full reinstatement to their former jobsor, if such jobs no longer exist,substantially equivalentpositions,without prejudice to their seniority or other rightsand privileges,and make them whole for any loss of paywhich they may have suffered as a result of the discrimina-tion against them,in the manner set forth in that portion ofthisDecision entitled"The Remedy."(c)Preserve and,upon request,make available to theBoard or its agents,for examination and copying,all payrollrecords, social security payment records, timecards,person-269nel records,and reports,and all other records necessary toanalyze the amount of backpay due under the terms of thisrecommended Order.(d) Post at its plant copies of the attached notice marked"Appendix."13Copies of said notice,on forms provided bythe Regional Director for Region 29, after being duly signedby Respondent's representative,shall be posted by Respon-dent immediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter,in conspicuousplaces, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered, defaced,or covered by any other material.(e)Notify the Regional Director for Region 29, in writ-ing, within 20 days from the receipt of this Order,what stepshave been taken to comply herewith.13 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board "